Citation Nr: 1107199	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, including as secondary to right 
elbow injury with traumatic arthritis.

2.  Entitlement to service connection for a low back disorder, 
including as secondary to right elbow injury with traumatic 
arthritis.

3.  Entitlement to service connection for right L5 
radiculopathy/peroneal neuropathy (claimed as right side down 
right leg), including as secondary to right elbow injury with 
traumatic arthritis.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right elbow injury with traumatic arthritis.

5.  Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder tendonitis and impingement syndrome.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1984 to April 1992.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of July 2007, March 2008 and January 2009 rating 
decisions of the Department of Veterans Affairs Regional Office 
in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC). The Veteran will be advised if further action is 
required in his part.  


REMAND

VA must assist a claimant in obtaining and fully developing all 
of the evidence relevant to his claim.  In this case, with regard 
to the claim being remanded, VA has not yet provided the Veteran 
adequate assistance; therefore, to proceed in adjudicating the 
claims being remanded would prejudice him in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In December 2009, the Veteran submitted a medical document 
indicating that, as of November 2009, he was scheduled to 
undergo, in part, right elbow surgery, or more specifically, an 
arthrotomy with removal of loose bodies and possible excision of 
the radial head.  Records of this surgery are pertinent to the 
claim for an increased evaluation for a right elbow disability.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing 
a claimant a medical examination or obtaining a medical opinion 
when an examination or opinion is necessary to make a decision on 
a claim and the claims file contains competent evidence that the 
claimant has a current disability and indicates that the 
disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may 
be associated with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be 
sufficient and, depending on the nature thereof, may include an 
assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between a current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

In this case, during the course of the appeal, the RO afforded 
the Veteran VA examinations of his right elbow and cervical 
spine, but the reports of those examinations are inadequate to 
decide the claims for service connection for a cervical spine 
disability and for an increased evaluation for a right elbow 
disability.  With regard to the latter claim, as previously 
indicated, since the Veteran underwent the examination, he has 
agreed to undergo right elbow surgery.  The current level of 
severity of that disability is thus unknown.  With regard to the 
former claim, the examiner was to provide an opinion regarding 
whether the Veteran's cervical spine disability and service-
connected right elbow disability were related.  In April 2007, 
the examiner succinctly responded in the negative on the basis 
that "there is no nexus with which to link the condition."  The 
Board is unclear regarding the meaning of this rationale.  In 
addition, the examiner did not address whether the cervical spine 
disability might be due to in-service cervical spine complaints 
documented in the service treatment records.

The RO did not afford the Veteran VA examinations in support of 
his claims for service connection for a low back disability and 
associated radiculopathy, but such an examination is necessary.  
The Veteran reports continuity of low back symptomatology from 
the time medical professionals first started noting that he was 
overusing his left side to compensate for right-sided disability.  
At least once, these medical professionals discussed cervical and 
lumbar spine abnormalities and associated radiculopathy in 
conjunction with overuse syndrome.  The Veteran now claims that, 
due to this syndrome, which results from his service-connected 
right elbow disability, he developed multiple other disabilities, 
including of the low back.  Medical discussion is thus needed 
regarding whether the Veteran's low back disability and 
radiculopathy are related to the Veteran's service-connected 
right elbow disability or, alternatively, to low back complaints 
documented in the service treatment records.

In April 2007, the Veteran underwent an examination with regard 
to his left shoulder disability.  The examiner noted that during 
flare-ups the Veteran had additional limitation of motion due to 
pain.  The degree of additional limitation of motion was not 
specified.  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, flare-ups or pain.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion attributable to those 
factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 
(2006).  The Veteran's representative has objected to the 
examination report on the grounds that it does not contain all 
findings required by DeLuca.  

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational experience 
would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

During the course of this appeal the Veteran submitted a claim 
for TDIU, which was denied and unappealed.  The TDIU claim; 
however, remains as part of the appeals for higher initial and 
increased ratings.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") has 
held that in the case of a claim TDIU, VA has a duty to obtain an 
examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability to 
work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).


This case is REMANDED for the following action:

1.  After securing any necessary 
authorization, obtain and associate with 
the claims file records of any recent right 
elbow surgery (dated since November 2009).

2.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for an 
increased evaluation for a right elbow 
disability.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Also ask the 
examiner to conduct a thorough evaluation, 
including all indicated tests, and then 
proceed in following the instructions 
below:

a) note all right elbow symptoms 
shown to exist; 

b) specifically indicate whether 
the Veteran has ankylosis of the 
right elbow;

c) determine whether the 
Veteran's right elbow symptoms 
cause additional functional loss 
due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the 
absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if so, 
describe the extent of this loss 
during flare-ups or after 
repetitive use in terms of 
further loss of motion beyond 
that which is observed 
clinically;

d) identify any evidence of 
neuropathy or other nerve 
involvement due to the right 
elbow disability, to include 
reflex changes;

e) describe the severity of any 
nerve damage;

f) also describe the impact of 
the Veteran's right elbow 
symptoms on his daily activities 
and employability; and

g) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

3.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for a cervical spine 
disability.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Advise the 
examiner that the Veteran is competent to 
report observable symptoms experienced 
during and after service and that any 
opinion proffered should contemplate these 
symptoms.  Ask the examiner to conduct a 
thorough evaluation, including all 
indicated tests, and then proceed in 
following the instructions below:

a) record in detail the Veteran's 
in-service and post-service 
history of cervical spine 
symptomatology;  

b) diagnose all cervical spine 
disorders shown to exist;  

c) based on all of the evidence 
of record, including the 
Veteran's reported history of 
observable symptoms, offer an 
opinion as to whether any 
cervical spine disability is at 
least as likely as not related to 
the Veteran's active service, 
including documented cervical 
spine complaints; 

d) if not, offer an opinion as to 
whether any cervical spine 
disability is proximately due to 
or the result of the Veteran's 
service-connected right elbow 
disability, or any other service-
connected condition;

e) if not, offer an opinion as to 
whether any cervical spine 
disability is aggravated by the 
Veteran's service-connected right 
elbow disability, or any other 
service-connected condition;

f) Provide rationale, with 
specific references to the 
record, for the opinions 
expressed; and

g) If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that would 
aid in providing such opinion.

4.  Arrange for the Veteran to undergo a VA 
examination in support of his claims for 
service connection for a low back 
disability and radiculopathy.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  Advise 
the examiner that the Veteran is competent 
to report observable symptoms experienced 
during and after service and that any 
opinion proffered should contemplate these 
symptoms.  Ask the examiner to conduct a 
thorough evaluation, including all 
indicated tests, and then proceed in 
following the instructions below:

a) record in detail the Veteran's 
in-service and post-service 
history of lumbar spine 
symptomatology and radiculopathy;  

b) diagnose all lumbar spine 
disorders shown to exist;  

c) indicate whether the Veteran 
has radiculopathy;

d) based on all of the evidence 
of record, including the 
Veteran's reported history of 
observable symptoms, offer an 
opinion as to whether any lumbar 
spine disability is at least as 
likely as not related to the 
Veteran's active service, 
including documented lumbar spine 
complaints; 

e) based on all of the evidence 
of record, including the 
Veteran's reported history of 
observable symptoms, offer an 
opinion as to whether any 
radiculopathy is at least as 
likely as not related to the 
Veteran's active service; 

f) if not, offer an opinion as to 
whether any cervical spine 
disability is proximately due to 
or the result of the Veteran's 
service-connected right elbow 
disability, or any other service-
connected condition;

g) also offer an opinion as to 
whether any radiculopathy is 
proximately due to or the result 
of the Veteran's service-
connected right elbow disability, 
or any other service-connected 
condition;

h) if not, offer an opinion as to 
whether any lumbar spine 
disability is aggravated by the 
Veteran's service-connected right 
elbow disability, or any other 
service-connected condition;

i) also offer an opinion as to 
whether any radiculopathy is 
aggravated by the Veteran's 
service-connected right elbow 
disability, or any other service-
connected condition;

j) provide rationale, with 
specific references to the 
record, for the opinions 
expressed; and

h) If an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case and whether there is 
additional evidence that would 
aid in providing such opinion.

5.  Ensure that the opinions provided are 
adequate and include rationale and, if not, 
return them to the examiner(s) for addendum 
opinions.

6.  Afford the Veteran an examination to 
evaluate the current severity of his left 
shoulder disability.  The examiner should 
review the claims folder and note such 
review in the examination report.  

The examiner should further report the 
ranges of forward flexion and abduction in 
degrees.

The examiner should note whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, flare-ups or pain.  These 
determinations should be expressed in terms 
of the degree of additional limitation of 
motion due to those factors.

The examiner should also report the point 
in the ranges of motion where pain is 
demonstrated.

The examiner should also note any 
impairment of the humerus; and dislocation, 
nonunion or malunion of the clavicle or 
scapula.  

7.  Afford the Veteran an examination in 
order to obtain a medical opinion as to 
whether the Veteran's service connected 
disabilities combine to preclude gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.  The examiner should review 
the claims folder and provide a rationale 
for the opinion.

8.  The agency of original jurisdiction 
(AOJ) should review the examination reports 
to insure that they contain all information 
and opinions asked for in this remand.

9.  If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran has the right to submit additional evidence 
and argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




